Exhibit 10.4 INTERNATIONAL GAME TECHNOLOGY 2 NOTICE OF RESTRICTED STOCK UNIT AWARD Name You have been granted an award of restricted stock units (the “Award”) by International Game Technology, a Nevada corporation (the “Corporation”), as follows: Award Date: Month Day Year Total Number of Stock Units Subject to Award: share amount Vesting Schedule: The Award shall vest and become nonforfeitable as set forth in Section 3 of the Terms and Conditions of Restricted Stock Unit Award attached to this Notice of Restricted Stock Unit Award. The Award is subject to the terms and conditions of this Notice of Restricted Stock Unit Award (this “Notice”), the attached Terms and Conditions of Restricted Stock Unit Award (the “Terms”), and the International Game Technology 2002 Stock Incentive Plan (the “Plan”). By accepting the Award, you are agreeing to the terms of the Award as set forth in those documents. You should read the Plan, the Prospectus for the Plan, and the Terms. The Terms and the Plan are each incorporated into (made part of) this Notice by this reference. You do not have to accept the Award. 1 Subject to adjustment under Section 6.2 of the Plan. 2 Subject to early termination pursuant to Section 8 of the Terms. INTERNATIONAL GAME TECHNOLOGY 2 TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD 1.
